Citation Nr: 1219601	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-35 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits.

(The petitions to reopen the claims for service connection for a fungal infection of the left hand and for residuals of pneumonia are the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty in the Armed Forces from January 1946 to November 1947.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2007 decision by a Department of Veterans Affairs (VA) Regional Office (RO) denying entitlement to nonservice-connected pension benefits based on excessive income.

Other claims also on appeal concerning whether there is new and material evidence to reopen previously denied claims of entitlement to service connection for a fungal infection of the left hand and for residuals of pneumonia are the subject of a separate but concurrently-issued decision.  See BVA Directive 8430, Decision Preparation and Processing, 14(c)(1) (providing that "[m]atters arising out of two or more agencies of original jurisdiction will be addressed in separate decisions, each such decision addressing the matter, or matters, within the jurisdiction of one of the agencies of original jurisdiction"); see also 14(c)(10)(a)(4) (providing that because they differ from other issues so greatly, separate decisions shall be issued in corpus of estate and income determinations in order to produce more understandable decision documents). 

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The February 2007 decision mentioned, which precipitated this appeal, denied entitlement to nonservice-connected pension benefits based on excessive income.  The Veteran filed a timely notice of disagreement (NOD) in March 2007, in response, and a statement of the case (SOC) was issued in September 2008.  He then filed a timely substantive appeal (VA Form 9 or equivalent statement) in October 2008 to complete the steps necessary to perfect his appeal of this claim to the Board.  See 38 C.F.R. § 20.200 (2011).  In November 2008, he submitted additional evidence pertaining to this claim.  

A March 2010 supplemental SOC (SSOC) from the RO in Atlanta, Georgia, deferred a decision on this issue, indicating this type of claim was no longer handled by that RO.  So the RO forwarded this pension claim on to the appropriate authority.

In a letter subsequently dated in November 2010, the RO granted nonservice-connected pension benefits from April 1, 2007, to March 31, 2008, but denied pension benefits from April 1, 2008, onwards due to excessive income.  However, as that certainly did not constitute a total grant of the benefit sought, the failure to provide the Veteran an SSOC considering evidence submitted after the issuance of the SOC and any prior SSOC constitutes a denial of due process of law and must be done prior to the Board's consideration of this claim.  See 38 C.F.R. § 19.31 (2011) (an SSOC will be furnished to the Veteran and his representative when additional pertinent evidence is received after the most recent SSOC).


Accordingly, this claim is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Provide the Veteran an appropriate SSOC regarding the issue of entitlement to nonservice-connected pension benefits from April 1, 2008, onwards.  These requested benefits already have been granted for the immediately preceding period from April 1, 2007, to March 31, 2008, but not also for the period since.  This SSOC must contain a summary of the relevant evidence, a citation of the applicable laws and regulations, the reasons and bases for the decision, and a discussion of the application of the laws and regulations to the evidence.  See 38 C.F.R. §§ 19.29, 19.31.  Give the Veteran and his representative time to respond to the SSOC before returning the case to the Board, if necessary, for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

